5. Extension of scope of regulation on the professional cross-border transportation of euro cash by road between euro area Member States (
Mr President, ladies and gentlemen, as rapporteur, and on behalf of the political groups that are in agreement, I call for the vote on the two reports on the transport of funds to be postponed. I am referring to the report that we are discussing now and to report, which is the fifth item to be voted on after this one.
This postponement is justified on procedural grounds and is designed to ensure the best possible collaboration with the Commission and the Council. I therefore invite you all to vote in favour of postponing the vote on this report and the one that follows five items later.
I will now ask for two statements. I will ask for a statement from one person who would like to support the proposal. Mrs Bowles, you have the floor.
Chair of the Committee on Economic and Monetary Affairs. - Mr President, I would like to clarify that the committee has asked for this to be deferred because we have been the subject of a procedural violation. A recital that was agreed in a written trialogue procedure - and about which there can therefore be no doubt - was removed in the Coreper (Committee of Permanent Representatives) text. We have also been told that the Commission Legal Services will not agree to a text that is not wholly in accord with the common understanding, even though the common understanding is not legally binding.
We cannot accept this unilateral change as a precedent in any way, and therefore we will not vote until the matter is resolved. We cannot allow the interinstitutional agreements, or common understandings or anything else, to restrict the power of this Parliament that has been conferred on us by the Treaty, and therefore this text cannot be allowed to proceed. Before we go ahead, we will also need to have a clear understanding that this cannot be repeated.
(IT) Mr President, I am not against the proposal as such but, since we approve the order of business for the whole week on Monday afternoon, I wonder why this proposal for deferral was not made yesterday but only now, just before the vote.